Dufeie, C.
William Carlson, appellant, made Ms note to the'People’s Medical Dispensary, of Chicago, Illinois, for $50, due six months from date. The note was executed in consideration of a contract made by the payee for six months’ medical treatment, such treatment to be continued without further compensation if a cure was not effected within that time.. The evidence is undisputed that the Farmers & Merchants Bank purchased this note in the usual course of business, paying full value therefor before its maturity. The defense relied upon is that, before signing the note, Carlson insisted that there should be indorsed on the back thereof the following: “Payable according to contract.” It is claimed that these words have been erased from the back of the note and this worked a material alteration thereof. The case was tried to the court without a jury, and judgment entered in favor of the bank.
The agent of the medical company who took the note from Carlson testifies that no indorsement whatever was made upon the back of the note, and that it is now in the same condition as when signed by Carlson. Altschuler, who acted as the agent of the medical company in selling this and other notes to the bank, testifies that it is in the *823same condition as when received by him. Tbe original note is found in tbe bill of exceptions, and a careful examination fails to disclose any evidence that tbe note was indorsed as claimed, or any signs that any erasure has been made or attempted. Tbe finding of tbe district court is fully sustained by tbe evidence. Objections were made to tbe depositions of Collins and Altschuler, two of tbe plaintiff’s witnesses, but of so technical a character that they do not call for any discussion.
We recommend an affirmance of tbe judgment,
Albert and Jackson, CC., concur.
By tbe Court: For tbe reasons stated in tbe foregoing opinion, tbe judgment of tbe district court is *
Affirmed.